Status of the Application
Claims 2-8, 21-27 and 30-35 are pending in the instant application.  Claims 2 and 5 are currently amended.  No new claims have been added.  Claims 1, 9-20, 28 and 29 have been cancelled.  
This is a Final Rejection Necessitated by Amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 2-8, 21-27 and 30-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on August 29, 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 21-27 and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composite material, does not reasonably provide enablement for lithium fluoride-carbon fluoride (LiF-CF4), Li2O-CF4, MF-CF4 or M2O-CF4 where M is Li, Na, K, or a mixture thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or conceive the invention commensurate in scope with these claims.  It is unclear how CF4 is part of a composite material when it is a gas.  
The Examiner appreciates the response to this rejection made in the Remarks filed August 29, 2022.  Unfortunately, the Applicant references the Adv. Sci. 2022 journal article by Shengling Cao et al. (hereinafter “Cao et al.”) to support that CF4 can be part of a composite material when CF4 is a gas.  Cao et al. teaches LiF-Li2C2 artificial layers generated using a CF4 plasma.  CF4 is not a part of a composite material.  As a result, this rejection is being maintained.  The Examiner note that if the Applicant has the desire that Cao et al. on any potential patent that issues from this application that Cao et al. be submitted as part of an Information Disclosure Statement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7, 8, 23, 24, 26, 27, 30-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2019/0051905) in view of Kozen et al. (US 2017/0263935).
Regarding claim 2, Zhamu et al. teaches a metal anode having a protective coating comprising:
a metal layer comprising consisting of lithium (Fig. 2; para. [0048]), wherein the metal layer has first major surface and a second major surface (Fig. 2); and
a protective coating on the first major surface of the metal layer, wherein the protective coating comprises a composite material, wherein the composite material comprises lithium fluoride-lithium oxide (LiF-Li2O) (para. [0023]) and lithium fluoride-lithium carbonate (LiF- Li2CO3) (para. [0023]); and
a current collector on the second major surface of the metal layer (Fig. 2; para. [0048]).
Kim et a. is silent regarding a metal anode comprising a protective coating that is conformal.  However, Kozen et al. teaches that it is known in the art for a metal anode to have a conformal protective coating (para. [0130]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Kim et al. by incorporating a conformal protective coating as taught by Kozen et al. in order to cover all of the surfaces of the anode that are exposed to the electrolyte (Kozen et al., para. [0130]).   
Regarding claim 5, Zhamu et al. teaches a metal anode having a protective coating comprising:
a metal layer comprising consisting of lithium (Fig. 2; para. [0048]), wherein the metal layer has first and second major surfaces (Fig. 2); and
a protective coating on the first major surface of the metal layer, wherein the protective coating comprises a composite material, wherein the composite material comprises MF-M2O (LiF-Li2O; para. [0023]) and MF-M2CO3 (LiF- Li2CO3; para. [0023]); and
a current collector on the second major surface of the metal layer (Fig. 2; para. [0048]).
Regarding claim 3, Zhamu et al. teaches a metal anode wherein the composite material comprises a lithium oxide-containing material wherein the metal layer comprises lithium (Fig. 2; para. [0023]).
Regarding claim 4, Zhamu et al. teaches a metal anode, wherein the composite material comprises (Li2O-LiF) when the metal layer comprises lithium (Fig. 2; para. [0023]). 
Regarding claim 7, Zhamu et al. teaches a metal anode wherein the protective coating has a thickness from 1 nm to 10 microns (para. [0013]).
Regarding claim 8, claim 8 is considered product-by-process claim limitation “is formed on the metal layer by atomic layer deposition, plasma enhanced atomic layer deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, sputtering, physical vapor deposition, spinning coating, dip coating, or pulsed laser deposition”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 23, Zhamu et al. teaches a metal anode wherein the composite material comprises lithium fluoride (para. [0023]).  
Regarding claim 24, Zhamu et a. teaches a metal anode wherein the composite material comprises LiF- Li2CO3 (para. [0023]).
Regarding claim 26, Zhamu et al. teaches a metal anode wherein the protective coating has a thickness from 1 nm to 10 microns (para. [0013]).
Regarding claim 27, claim 27 is considered a product-by-process claim as a result of the limitation “the conformal protective coating is formed on the metal layer by atomic layer deposition, plasma enhanced atomic layer deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, sputtering, physical vapor deposition, spinning coating, dip coating, or pulsed laser deposition”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 30, Zhamu et al. teaches a metal anode wherein the composite material comprises lithium carbonate (Li2CO3) (para. [0023]).  
Regarding claim 31, Zhamu et al. teaches a metal anode wherein the composite material comprises lithium hexafluorophosphate (LiPF6) (para. [0020] and [0046]).  
Regarding claim 32, Zhamu et al. teaches a metal anode wherein the composite material comprises lithium tetrafluoroborate (LiBF4) (para. [0020]).  
Regarding claim 34, claim 35 is considered a product-by-process claim as a result of the limitation “is formed on the metal layer by reacting or decomposing a first coating material precursor on the metal layer, and reacting or decomposing a second coating material precursor on the first coating material precursor”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 35, claim 35 is considered product-by-process claim limitation “is formed on the metal layer by reacting or decomposing a first coating material precursor on the metal layer, and reacting or decomposing a second coating material precursor on the first coating material precursor”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. in view of Kozen et al. as applied to claim 5 above, and further in view of Choi et al. (US 2018/0301693).
Regarding claim 6, modified Zhamu et al. is silent regarding a metal anode wherein the metal layer of the metal anode has a thickness of 10 µm to 150 µm. However, Choi et al. teaches that it is known in the art for a metal anode wherein the metal layer of the metal anode has a thickness of 150 µm {para. [0082]; the prior art range, 150 µm, and the claimed range, 10 nm to 150 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer of the metal anode of modified Zhamu et al. by incorporating a metal layer having a thickness of 150 µm when doing so contributes to the desired electrochemical effect or properties.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. in view of Kozen et al. as applied to claim 5 above, and further in view of Choi et al. (US 2018/0301693).
Regarding claim 25, modified Zhamu et al. is silent regarding a metal anode wherein the metal layer of the metal anode has a thickness of 10 µm to 150 µm.  However, Choi et al. teaches that it is known in the art for a metal anode wherein the metal layer of the metal anode has a thickness of 150 µm {para. [0082]; the prior art range, 150 µm, and the claimed range, 10 nm to 150 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer of the metal anode of modified Zhamu et al. by incorporating a metal layer having a thickness of 150 µm when doing so contributes to the desired electrochemical effect or properties.  

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724